DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/27/2020, 1/25/2021, and 3/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, CN 108179461.
Regarding claims 1, 7 and 8, Zhang teaches (at least in Figure 2) a method for manufacturing of a component comprising: constructing the component from a metal material in an additive 5manufacturing method with at least one cavity segment that has a cavity open on at least one side and defined by an interior surface of the component (Abstract); forming an auxiliary electrode during construction of the component (2); forming one or a plurality of supporting structures that connect the auxiliary electrode to the interior surface of the component during the 10construction of the component (Abstract); electrically insulating the auxiliary electrode from the interior surface by separating the supporting structures from the interior surface or from the auxiliary electrode; and performing an electro-polishing of the interior surface in an electrolyte 15bath by connecting the component and the auxiliary electrode to different poles of an electric voltage source such that the auxiliary electrode forms a cathode and the component forms an anode, and additionally comprising removing the auxiliary electrode from the cavity of the cavity segment (Abstract), and wherein the component is 15constructed with a first cavity segment and a second cavity segment connected to this, wherein the auxiliary electrodes of the first and of the cavity segment are designed as one piece and with a predetermined breaking point in a connecting region of the auxiliary electrodes, and wherein the auxiliary electrodes are separated from one another on removal from the cavities of the 20cavity segments at the predetermined breaking point (breaking point 3 between first and second segment).
Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shearer et al., US 2018/0335101.
Regarding claims 9-11, it is the position of the examiner that the claims are overly broad and are not limited in scope to the intended device.  Specifically, is the position of the examiner that Shearer, drawn to a damper guard coupled to an external surface of an engine block, anticipates the claims, as .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Illston et al., US 2017/0025252.
Regarding claim 6, Zhang teaches the invention as explained above but is silent as to the supporting structures having breaking points in connections to the auxiliary electrode.  However, in the same field of endeavor of additive manufacturing techniques and electropolishing, Illston teaches the support is connected to the auxiliary electrode via breaking points ([0047]).  Further, it would have been obvious for one of ordinary skill in the art at the time of filing to provide breaking points in order to ensure that the support is broken at the appropriate points in order to prevent damage to the device.
Allowable Subject Matter
Claims 2-5 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875